Case 1:20-cv-01924-SEB-TAB Document 30 Filed 09/03/20 Page 1 of 3 PageID #: 382




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division


 LAVONNA MARIE THOMPSON and                  )
 RICKY CHESLEY THOMPSON,                     )
           Plaintiff,                        )
                                             )
       v.                                    ) Case No.               1:20-cv-1924-SEB-TAB
                                             )
 SELECT PORTFOLIO SERVICING, INC.,           )
 U.S. BANK, NA, as indenture Trustee for the )
 CIM TRUST 2016-1, EQUIFAX INFORMATION )
 SERVICES, LLC., TRANS UNION, LLC., and      )
 EXPERIAN INFORMATION SOLUTIONS, INC. )
                                             )
            Defendants.                      )

                           MOTION TO WITHDRAW DKT 28 and 29

         Plaintiffs, Lavonna Marie Thompson and Ricky Chesley Thompson, by and through

 undersigned counsel, respectfully move to withdraw the Joint Motion for Entry of Protective

 Order at [Dtk. 28] and the Joint Motion for Entry of Protective Order at [Dkt. 29] and in the

 above-captioned cause as they should have been Joint with all Defendants combined and not

 individually. To address this oversight, Plaintiff will refile one combined Joint Motion for Entry of

 Protective Order once consent is given and received by all Defendants.

         WHEREFORE, Plaintiffs, Lavonna Marie Thompson and Ricky Chesley Thompson,

 respectfully requests the Court to grant this Motion to Withdraw Dtk. 28 and 29, and for all other

 relief just and proper.

                                               Respectfully submitted,

                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30
                                               CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                               320 N. Meridian Street, Suite 1100
                                               Indianapolis, IN 46204
Case 1:20-cv-01924-SEB-TAB Document 30 Filed 09/03/20 Page 2 of 3 PageID #: 383




                                               Telephone: (317) 637-1321
                                               Fax: (317) 687-2344
                                               tcohron@clarkquinnlaw.com
                                               Counsel for the Plaintiff

                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
 electronic filing system. Parties may access this filing through the Court’s system.

 Leah L. Seigel
 Taylor L. Hunter
 BARNES & THORNBURG, LLP
 leah.seigel@btlaw.com
 taylor.hunter@btlaw.com
 Counsel for Experian Information Solutions, Inc.

 Allison L. McQueen
 JONES DAY
 77 W. Wacker drive
 Chicago, IL 60601
 amcqueen@jonesday.com
 Counsel for Experian Information Solutions, Inc.

 Sandra Davis Jansen
 Kevin T. Bennett
 SCHUCKIT & ASSOCIATES, P.C.
 sjansen@schuckitlaw.com
 kbennett@schuckitlaw.com
 Counsel for Trans Union, LLC

 N. Charles Campbell
 EQUIFAX LEGAL DEPARTMENT
 charles.campbell@equifax.com
 Counsel for Equifax Information Services, LLC

 Jacob V. Bradley
 Michael R. Couch
 QUARLES & BRADY LLP
 jacob.bradley@quarles.com
 michael.couch@quarles.com
 Counsel for Select Portfolio Servicing, Inc. and US Bank NA


                                               /s/ Travis W. Cohron
Case 1:20-cv-01924-SEB-TAB Document 30 Filed 09/03/20 Page 3 of 3 PageID #: 384




                                     Travis W. Cohron, No. 29562-30


 CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
 320 N. Meridian Street, Suite 1100
 Indianapolis, IN 46204
 Telephone: (317) 637-1321
